PCIJ_A_20_SerbianLoans_FRA_YUG_1929-07-12_JUD_01_ME_00_FR.txt. 1929.

Le 12 juillet.
ssier E.c. XVIII.
tôle XVI. 4.

COUR PERMANENTE DE JUSTICE INTERNATIONALE

SEIZIÈME SESSION (EXTRAORDINAIRE)

Présents :

MM. ANZILOTTI, Président,
Huser, Vice-Président,
LODER,

DE BUSTAMANTE,

ALTAMIRA,

Op A, \  Juges,

PESSOA,

HUGHES,

- BEICHMANN, j

NEGULESCO, \
FROMAGEOT,
NOVACOVITCH,

Juges suppléanis,

Juges ad hoc.

ARRÊT N° 14

AFFAIRE CONCERNANT LE PAIEMENT DE DIVERS EMPRUNTS
SERBES EMIS EN FRANCE

Entre le Gouvernement de la République française, repré-
senté par M. Basdevant, jurisconsulte adjoint du ministére des
Affaires étrangéres de France,

et le Gouvernement du Royaume des Serbes, Croates et
Slovènes, représenté par M. Spassoïévitch, professeur à l’'Uni-
versité de Belgrade.

La Cour,
composée ainsi qu’il est dit ci-dessus,
6 - ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

aprés avoir entendu les Parties en leurs observations et
conclusions,
a rendu Varrét suivant :

Par un compromis, conclu a Paris, le 19 avril 1928, entre
les Gouvernements de la République française et du Royaume
des Serbes, Croates et Slovènes, dûment ratifié par l’une et
l’autre Partie le 16 mai 1928 et déposé au Greffe de la Cour,
conformément à l’article 40 du Statut et à l’article 35 du
Règlement, par lettres datées du 24 mai 1928 et signées res-
pectivement par le ministre de France à La Haye et par le
ministre de l’État serbe-croate-slovéne à Londres (également
accrédité à La Haye), lesdits Gouvernements ont soumis à la
Cour permanente de Justice internationale la contestation qui
s'est élevée entre le Gouvernement des Serbes,. Croates et Slo-
vènes et les porteurs français des emprunts serbes 4 % 1895,
5 % 1902, 44 % 1906, 44 % 1909, 5 % 1913, ainsi que des obliga-
tions foncières 44 % 1910, des obligations communales 44 % 19x1
(Ouprava Fondova) et des lots de la Croix-Rouge serbe, à l'effet
de savoir sur quelles bases monétaires le service financier de
ces emprunts doit être effectué:

La lettre du ministre de l’État serbe-croate-slovène ne par-
vint au Greffe que le 4 juin 1928; mais, l’article III du
compromis disposant que ledit compromis sera, dès l'échange
des ratifications, porté devant la Cour par voie de notification
adressée au Greffe par l’une ou l’autre des Parties, c’est à la
date du 24 mai, date à laquelle est parvenue la lettre du
ministre de France à La Haye, que la Cour a été saisie.

Aux termes du compromis, il incombe à la Cour de statuer
sur les questions suivantes :

« a) Si, selon l'avis du Gouvernement du Royaume des
Serbes, Croates et Slovènes, celui-ci a le droit d’effectuer
‘en francs-papier français le service de ses emprunts 4 %
1895, 5 % 1902, 44% 1906, 44% 1909, 5% I913, ainsi
qu'il l’a fait jusqu’à présent ;

b) ou, au contraire, si le Gouvernement du Royaume
des Serbes, Croates et Slovènes, selon l'avis des porteurs
7 ARRÊT N° 14. — AFFAIRE DES EMPRUNTS SERBES

français, a l'obligation de payer en or ou en monnaies
étrangères et: sur les places indiquées ci-après, le montant
des titres sortis aux tirages mais non remboursés et de
ceux à sortir, ainsi que des coupons échus mais impayés,
et de ceux à échoir des emprunts serbes ci-dessus énumérés
et notamment :

1° En ce qui concerne l’emprunt serbe 4 % 1805, ‘si les
porteurs de titres de cet emprunt ont, quelle que soit leur
nationalité, le droit d'obtenir, à leur libre choix, le paie-
ment du montant nominal de leurs coupons échus mais

x

impayés, et de ceux a échoir, ainsi que de leurs titres
sortis aux tirages mais non remboursés et de ceux à sortir,
à Paris, Londres, Berlin, Vienne, Genève et Belgrade, dans

la monnaie ayant cours sur l’une de ces places;

2° En ce qui concerne les emprunts 5% 1902, 44 %
1906, 44% 1909, 5 % 1913, et, complémentairement en
ce qui concerne l'emprunt ci-dessus 4 % 1895, si les por-
teurs de ces titres ont le droit d'obtenir le paiement du
montant nominal de leurs coupons échus mais impayés et
de ceux à échoir, ainsi que de leurs titres sortis aux tirages
mais non remboursés et de ceux à sortir, en francs-or
sur les places de Belgrade, Paris, Bruxelles, Genève, ou à
la contre-valeur dudit montant au change du jour dans la
monnaie locale à Berlin, Vienne et Amsterdam en ce qui
concerne les emprunts 1902, 1906 et 1909; ’

3° Enfin, comment, pour les paiements ci-dessus, la
valeur du franc-or sera déterminée entre les Parties. »

Il y a lieu de relever qu’aucune question n’est posée à la
Cour quant aux obligations foncières 44 % 1910, aux obliga-
tions communales 44 % IOII, ni aux « lots de la Croix-Rouge
serbe ». |

Donnant suite aux propositions faites d’un commun accord
dans l’article IV du compromis, conformément aux dispositions
de l’article 32 du Règlement, le Président, vu ledit article,
ainsi que l’article 48 du Statut et les articles 33 et 39 du’
8 - ARRÊT N° 14. — AFFAIRE DES EMPRUNTS SERBES

Règlement, fixa, par ordonnance du 26 mai 1928, aux 25 juil-
let et 25 septembre 1928 les délais accordés à chacune des
Parties pour le dépôt de leurs Mémoires, formulant leurs
conclusions, et de leurs Contre-Mémoires en réponse, formulant,
le cas échéant, leurs conclusions complémentaires ; par la même
ordonnance, le Président, tout en constatant que les Parties
devaient être considérées comme étant d'accord, aux termes
de l’article 39, alinéa premier, du Règlement, pour renoncer à
la présentation de Répliques, réservait la faculté pour la Cour,
si elle le jugeait utile, de les inviter à en présenter une, dans
un délai à fixer ultérieurement. Il n’a pas été fait usage de
cette faculté.

Les Mémoires et Contre-Mémoires furent dûment déposés
au Greffe dans les délais fixés et firent l’objet des communica-
tions prévues à l'article 43 du Statut.

Au cours des audiences tenues les 15, 16, 17, 18, 22, 23 et
24 mai 1929, la Cour a entendu, en leurs plaidoiries, réplique
et duplique, les agents des Parties, indiqués ci-dessus, ainsi
que, pour le Gouvernement français, M° Albert Montel, avocat
à la Cour d’appel de Paris, et, pour le Gouvernement serbe-
croate-slovène, M° Albert Devéze, avocat près la Cour d’appel
de Bruxelles. |

A l'appui de leurs exposés respectifs, les Parties ont soumis
à la Cour, soit en annexe aux pièces de la procédure écrite,
soit à l’audience, des documents dont le bordereau est repro-
duit en annexe.

Aux termes de l’article IV du compromis, les Mémoires des
Parties devaient contenir leurs conclusions, tandis que les
Contre-Mémoires devaient, sil y avait lieu, formuler leurs
conclusions complémentaires.

Les conclusions du Gouvernement français, telles qu’elles se
trouvent formulées dans son Mémoire, sont ainsi conçues :

« Dire et juger :

1° En ce qui concerne l’emprunt serbe 4 % 1895, que les
porteurs de titres de cet emprunt ont, quelle que soit leur
nationalité, le droit d'obtenir, à leur libre choix, le paiement
du montant nominal de leurs coupons échus mais impayés et

1 Voir p. 85.
9 ARRET N° 14. — AFFAIRE DES EMPRUNTS SERBES

de ceux A échoir ainsi que de leurs titres sortis aux tirages
mais non remboursés et de ceux à sortir, à Paris, Londres,
Berlin, Vienne, Genève et Belgrade dans la monnaie ayant

cours sur l’une de ces places;

2° En ce qui concerne les emprunts 4 % 1805, 5 % 1902,
43 % 1906, 44 % 1909, 5 % 1913, que les porteurs des. titres
de ces emprunts ont le droit d'obtenir le paiement du mon-
tant nominal de leurs coupons échus mais impayés et de ceux
à échoir ainsi que de leurs titres sortis aux tirages mais non
remboursés et de ceux à sortir, en francs-or, sur les places
de Belgrade, Paris, Bruxelles, Genève, ou à la contre-valeur
dudit montant au change du jour dans la monnaie locale à
Berlin, Vienne et Amsterdam en ce qui concerne les emprunts

1902, 1906 et 1909 ;

3° Que pour les paiements ci-dessus à effectuer en francs-or
à la parité de Vor, la valeur du franc-or sera celle d’un poids.
d'or correspondant à la vingtième partie d’une pièce d'or
pesant 6 gr. 45161 au titre de o00/1000 d’or fin. ».

De son côté, le Gouvernement serbe-croate-slovéne conclut
dans son Mémoire comme suit :

«…. plaise à la Cour dire pour droit que la thèse fran-
çaise est sans fondement et qu’en assurant en francs français
le service des emprunts litigieux, l’État serbe satisfait pleine-
ment à ses obligations ; ;

En conséquence, débouter l'État français des fins de son
action. »

Cette conclusion est introduite par une série de considérants
qui résument la thèse serbe sur les divers points faisant l’ob-
jet des débats; les considérants sont précédés d’un préambule
dont il convient de reproduire les termes :

« Attendu que l’action mue par l’État français pour compte
des porteurs de titres des emprunts serbes de 1895, 1902,
1906, 1909 et 1913, tend à faire dire pour droit que le service
desdits emprunts doit être effectué en or;

Que l'État serbe conclut sous réserve expresse de tous
droits qui peuvent lui appartenir, tant à raison dé la prescrip-
tion de certains droits des porteurs qu'à raison des dispositions
du traité de paix relatives aux biens de sujets ex-ennemis.... »

D'autre part, le Gouvernement français n’a pas fait usage du
droit que lui conférait le compromis de présenter dans son
Io ARRET N° I4. —- AFFAIRE DES EMPRUNTS SERBES

Contre-Mémoire des conclusions complémentaires; il s’est, en
effet, contenté de reproduire textuellement dans ce document
les conclusions du Mémoire, qu'il a cependant fait précéder,
comme le Mémoire serbe-croate-slovéne, d’une série de consi-
dérants résumant sa manière de voir sur les divers points
litigieux.

De même, le Gouvernement de l’État serbe-croate-slovène n’a
pas exercé son droit de soumettre dans son Contre-Mémoire
des conclusions complémentaires ; il s’est borné à déclarer
«persister dans les conclusions présentées » dans son «premier
Mémoire ». |

Au sujet de l’article premier, lettre b), n° 2, du compromis,
passage dont le libellé se trouve presque textuellement repro-
duit dans les conclusions du Gouvernement français, il a été
porté à la connaissance de la Cour, par l'agent de ce Gou-
vernement, en réponse à une question que la Cour avait posée
aux deux Parties, que les mots « et Amsterdam en ce qui
concerne les emprunts 1902, 1906 et 1909 », lesquels, dans une
rédaction préliminaire du compromis, avaient été mis entre
parenthèses, devaient être lus de la manière suivante: tandis
que, pour les porteurs des titres des quatre emprunts 1902,
1906, 1909 et 1913, il s’agit d'un droit éventuel à obtenir a
Berlin et à Vienne seulement le paiement de la contre-valeur
au change du jour dans la monnaie locale du montant nominal
en francs-or de leurs coupons et titres, il est question pour les
porteurs des titres des seuls emprunts 1902, 1906 et 1909, d'un
droit analogue à Amsterdam également.

L'agent du Gouvernement de l’État serbe-croate-slovène n'a
soulevé aucune objection contre l'explication ainsi : fournie,
laquelle se trouve, d’ailleurs, confirmée par le libellé des diffé-
rents titres.

POINT DE FAIT.
D'après les documents et renseignements que les Parties

ont présentés à la Cour, l’origine du différend dont celle-ci se
trouve saisie est la suivante :
IT ARRÊT N° 14. — AFFAIRE DES EMPRUNTS SERBES

I. — Lors d’une conférence tenue le 20 juin 1895, à Carls-
bad, entre le ministre des Finances serbe, des représentants de
la Banque nationale serbe et des représentants de trois autres
banques, le ministre expliqua que le Gouvernement serbe avait
décidé «de convertir les emprunts 5 % existants en un emprunt
unifié 4%, lequel serait à amortir en 72 ans, de maintenir
en faveur de ce nouvel emprunt de conversion les garanties
affectées aux emprunts existants; par contre, de créer par
loi, pour la gestion de ces garanties, une Administration des
Monopoles tout à fait indépendante des événements politiques,
pour que les garanties destinées à l'emprunt de conversion
soient administrées indépendamment, et d'utiliser indépen-
damment les revenus qu’elle aurait à recevoir pour le paiement
de l'intérêt et l'amortissement de l’emprunt de conversion ».
Sur quoi, les représentants des banques exprimèrent l'« avis
que les propositions de S. Exc. le ministre des Finances sont
de nature à consolider considérablement la confiance dans le
crédit de la Serbie et à dédommager les créanciers de la Serbie
de la réduction du taux d'intérêt par suite de l'échange des
. titres 5 % existants en obligations 4 % ». Il fut entendu, en
conséquence, que le Gouvernement serbe soumettrait à la
Skoupchtina un projet de loi qui contiendrait certaines disposi-
tions au sujet desquelles la Conférence se mit d'accord.

La loi dont il s’agit fut effectivement promulguée le
8/20 juillet 1895. Elle autorisa un «nouvel emprunt unifié» du
montant nominal de 355.292.000 dinars (francs) ; il fut divisé
en 710.584 obligations, dont les titres — qui seront analysés
ci-après — furent signés à Belgrade le 1/13 août 1895.
L'émission se fit dès 1895 sur diverses places, autres que
Londres, sous réserve d’une somme de 73.460.000 francs qui
restait entre les mains du Gouvernement serbe.

D'après une circulaire du Comptoir national d’Escompte de
Paris du 28 août 1895, il s'agissait plutôt d’un échange de
‘ titres — conformément d’ailleurs au caractère d’emprunt de
conversion que revêtait l'emprunt de 1895 —, échange qui
pouvait être demandé jusqu'au 24 septembre 1895. La Cour
IZ ARRET N° I4. — AFFAIRE-DES EMPRUNTS SERBES

ne posséde pas de prospectus proprement dit, mais seulement
une «première notice répandue en France en mai 1896», ainsi
qu'une «notice sur la rente serbe 4% unifiée 1895», sans
mention de date, mais qui aurait été publiée en octobre 1902,
document dont le Gouvernement serbe conteste cependant
l'authenticité.

Par un contrat fait à Paris le 3/15 avril 1896, le Gouverne-
ment serbe céda à un groupe de banques « la somme nominale
de 70.460.000 francs» de l'emprunt 4 % amortissable de 1895 ;
une partie de la somme ainsi cédée fit l’objet d’une convention,
conclue à Paris le 27 juin/g juillet 1897, relative à l'émission
à Londres de 1.000.000 de livres sterling (25 millions de dinars).
Le prospectus relatif 4 cette tranche, daté du 23 juillet 1897,
porte que la souscription devait avoir lieu 4 Londres le jour
du 27 juillet 1897.

II. — Le 26 juillet/8 août 1902, une loi serbe fut promul-
guée, autorisant le Gouvernement à émettre un emprunt d'un
montant nominal de « 60 millions de francs en or », et ayant
pour but d’éteindre une certaine partie de la dette flottante.
En vue de la réalisation de cet emprunt, le Gouvernement
serbe conclut, à Paris, le 23 août/5 septembre 1902, avec un
groupe de banques, un contrat aux termes duquel le Gouverne-
ment devait tenir à la disposition des banques, à certaines
conditions déterminées, les titres à créer, au nombre de 120.000.
Les titres furent signés à Belgrade le même jour; ils seront
analysés ci-après. Le prospectus, qui porte la date du
_12 février 1903, indique que la souscription sera ouverte à
Paris pendant la journée. du 26 février 1903.

III. — Une loi serbe promulguée le 14/27 décembre 1906
autorisa le Gouvernement serbe à contracter un emprunt
« d'une somme nominale de 95. millions de francs en or »,
destiné à la construction de voies ferrées et à l'acquisition de
matériel de guerre. Dès le Iz novembre 1906, cependant,
avait été conclu, à Genève, un contrat entre le Gouverne-
ment serbe et un groupe de banques, contrat dont le but
était la réalisation de l'emprunt visé par la loi du 14/27

décembre, à laquelle il se réfère expressément. Aux termes du
13 ARRÊT N° 14. — AFFAIRE DES EMPRUNTS SERBES

contrat, le Gouvernement serbe devait tenir à la diposition des
banques les titres à créer, au nombre de 190.000, « à partir
de la signature du contrat ». Les titres, qui seront analysés
plus loin, furent signés à Belgrade le 14/27 décembre 1906,
c'est-à-dire le jour de la promulgation de la loi d'autorisation.
D'après le prospectus, qui porte la date du 23 janvier 1907,
la souscription devait être ouverte à Paris pendant la jour-
née du 9 février 1907.

IV. — Le g octobre 1909, un contrat fut passé à Paris
entre le Gouvernement serbe et un groupe de banques concer-
nant l’émission d’un « emprunt de 150 millions de francs-or »,
que le Gouvernement avait « l'intention de demander à la
Skoupchtina l'autorisation de contracter »; le Gouvernement
s’engageait à remettre aux banques les titres à créer, « à
partir du vote et de la promulgation de la loi »; des titres,
au nombre de 300.000, devaient être émis pour 75% en France
et pour 25% en Allemagne; le *contenu desdits titres sera
analysé ci-après. Le 15/28 décembre 1909, fut effectivement
promulguée une loi serbe approuvant « le contrat du 27 octo-
bre/o novembre 1909 » concernant l’emprunt « de 150.000.000
de francs destiné à la construction de voies ferrées et à l’ache-
vement de l'armement ». Les titres furent signés le même
jour à Belgrade, et, d’après le prospectus du 5 février 1910,
relatif à l'émission en France de 225.000 obligations, les
demandes de souscription devaient être reçues à Paris, à partir
du 19 février 1910; d’autre part, le prospectus relatif à la
tranche allemande (de 75.000 titres), daté « en février I9I0 »,
porte que la souscription aura lieu à Berlin, Francfort-sur-le-
Mein et Hambourg le 26 février 1910.

V. — Enfin, un contrat signé à Belgrade le 26 août/8 sep-
tembre 10913, entre le Gouvernement serbe et le groupe de
banques, réglait les conditions de l'émission par ces dernières
d'un emprunt que le Gouvernement avait « l'intention de
demander à la Skoupchtina l’autorisation de contracter ». L’em-
prunt devait être de 250.000.000 de francs et divisé en deux
tranches égales, l’une destinée à la liquidation des dépenses
résultant des guerres de 1912 et 1913, et l’autré aux dépenses
14 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

afférentes aux besoins des administrations publiques et au
développement économique du Royaume, notamment des nou-
veaux territoires. Les titres, au nombre total de 500.000,
devaient être tenus à la disposition des banques à partir du
vote et de la promulgation de la loi autorisant l'emprunt. Cette
loi, qui fut effectivement promulguée le 18/31 octobre 1913,
porte approbation du contrat du 26 août/8 septembre 1913
relatif à l’emprunt « de 250.000.000 de francs-or pour la liqui-
dation des dépenses urgentes contractées pendant la guerre
et pour les besoins de l'État urgents ». Les titres, qui seront
analysés ci-après, furent signés à Belgrade le même jour.
Aux termes du prospectus, daté du ro décembre 1913, la
souscription, qui était ouverte à Paris, à Genève et a Bel-

grade, devait être close le 14 janvier 1914 au plus tard.

2.
Il n’a pas été contesté — et cela résulte des termes mêmes
du compromis — que le service des cinq emprunts ait jusqu'ici

été fait aux porteurs français en francs français valeur cou-
rante. Tel serait également le cas, depuis le mois de juillet 1920,
pour les coupons des titres de l'emprunt 4 % 1895 appartenant
à des porteurs français qui avaient, auparavant, été payés à
Londres en monnaie anglaise. Le service a été fait de cette
manière notamment pendant l'époque, au cours de la guerre
1914-1918, où il était assuré, soit par les soins du Gouverne-
ment français, comme l’allègue le Gouvernement serbe-croate-
slovène, soit au moyen de fonds avancés par les Gouverne-
ments français et britannique. C’est à partir de 1924 ou 1925
que les porteurs ont commencé à refuser d’accepter le paiement
de leurs coupons sur cette base et à formuler des protesta-
tions, alléguant que le service devait être fait sur la base de l'or.

Il est également constant que le produit des divers emprunts
a été crédité au Gouvernement serbe en francs français valeur
courante, et que lorsque ce Gouvernement, en 1913, a demandé
des remises en espèces d’or, il a dû prendre à sa charge cer-
taines dépenses de ce chef, dépenses dont le caractère est

interprété différemment par les Parties.
15 ARRET N° I4. — AFFAIRE DES EMPRUNTS SERBES
3.

Lorsque leur attention se fut attachée sur le point de savoir
si le service des emprunts serbes devait se faire en francs
valeur or ou en francs valeur courante, les-porteurs francais
sollicitérent l'intervention de leur Gouvernement. Au témoignage
des agents des Parties devant la Cour, des négociations diplo-
matiques s’en sont suivies et la Cour a obtenu connaissance de
certaines piéces afférentes 4 ces négociations, au cours desquel-
les « le Gouvernement de la République frangaise a estimé que
les porteurs francais des emprunts considérés étaient fondés
dans la prétention qu’ils émettaient, d'obtenir le paiement en
monnaie d'or des arrérages et des obligations amorties de ces
emprunts», tandis que « le Gouvernement serbe-croate-slovène,

au contraire, s’estimait fondé à soutenir que ce paiement n'était
dû qu’en monnaie française papier ».

C'est « ce différend » que, faute de pouvoir l’aplanir par la
voie diplomatique, les deux Gouvernements ont, aux termes
du préambule du compromis du 19 avril 1928, tenu à « sou-
mettre …. à la Cour»; il est vrai toutefois que dans son
préambule ainsi que dans son article premier, cité ci-dessus,
le compromis définit le différend en énonçant non les thèses
respectives des deux Gouvernements, mais bien d’un côté celle
du Gouvernement serbe-croate-slovène, et de l’autre celle des
porteurs français ; la Cour reviendra sur ce point.

Selon le compromis, la décision de la Cour, tout en tran-
chant les questions formulées dans l’article premier, n’est cepen-
dant point destinée à régler définitivement la manière dont
doit s'effectuer le service des emprunts. En effet, l’article II
du compromis prescrit que, dans le délai d’un mois à dater du
prononcé de l'arrêt, le Gouvernement serbe-croate-slovène et
les représentants des porteurs engageront des négociations à
l’effet de conclure un arrangement qui:

«1° Au cas où la sentence de la Cour serait conforme
aux vues du Gouvernement du Royaume des Serbes,
Croates, Slovénes, déterminerait si des considérations d'équité
n’exigent pas que le Gouvernement du Royaume des Serbes,
16 ARRÊT N° 14. —— AFFAIRE DES EMPRUNTS SERBES

Croates, Slovènes fasse aux porteurs certaines concessions
en plus de ce que — dans le cas d’une sentence favorable
de la Cour à son opinion — il serait strictement tenu
de faire.

2° Au cas où la sentence de la Cour reconnattrait le
bien-fondé des réclamations des porteurs, ferait au Gouver-
nement du Royaume des Serbes, Croates, Slovènes, en
raison de ses facultés économiques et financières et de sa
capacité de paiement, certaines concessions sur'ce que
ceux-ci seraient strictement en droit d'exiger. »

Il ést, en outre, dit dans le même article qu’à défaut de la
conclusion, dans un délai déterminé, d’un tel arrangement,
«la question des concessions et des modalités d'exécution pré-
vues» ainsi que cela vient d’être indiqué sera, en tout état de
cause, tranchée par un ‘tribunal arbitral spécial, lequel il appar-
tiendra à « chacune des deux Parties contractantes » de saisir.

Il convient, enfin, de remarquer qu’aux termes de l’article V
du compromis, « pour tout ce qui n’est pas prévu par le
présent compromis, les dispositions du Statut de la Cour per-
manente de Justice internationale seront appliquées ».

La juridiction de la Cour.

Avant d'aborder les questions qui lui sont soumises, la Cour
croit devoir préciser la tâche que lui attribue le compromis
au point de vue des dispositions qui règlent sa juridiction et
son fonctionnement. |

Cet examen s'impose par le fait que la juridiction que la Cour
est appelée à exercer en vertu du compromis entre la France et
l'État serbe-croate-slovène semble, à première vue, s’écarter des
principes que la Cour, dans des arrêts antérieurs, a établis eu
égard aux conditions dans lesquelles un État peut porter devant
elle des affaires ayant trait aux droits privés de ses ressortissants.

Aux termes de l’article 14 du Pacte, la Cour connaît « de
tous différends d’un caractère international que les Parties lui
soumettront »; et, d’après l’article 36 de son Statut, « la
17 ARRET N° I4. — AFFAIRE DES EMPRUNTS SERBES

compétence de la Cour s'étend à toutes affaires que les Parties
lui soumettront ». Ayant été portée devant la Cour par un
compromis entre le Gouvernement de la République française
et le Gouvernement du Royaume des Serbes, Croates et Slo-
vènes, la présente affaire apparaît, de ce chef, comme recevable
en la forme.

Pourtant, si l'on s’en tient strictement aux termes mêmes
du compromis, le différend porté devant la Cour n'apparaît
pas comme un différend entre les deux Gouvernements, mais
comme un différend entre le Gouvernement du Royaume des
Serbes, Croates et Slovènes, et les porteurs français de certains
emprunts serbes: c’est ce différend, dont l’objet est de savoir
sur quelles bases monétaires le service financier de ces emprunts
doit être effectué, que ledit Gouvernement et le Gouvernement
de la République française auraient, par accord, soumis à la
Cour. Or, l’article 34 du Statut dispose expressément. que
«seuls les États où les Membres de la Société des Nations ont
qualité pour se présenter devant la Cour » (dans le texte
anglais: « can be parties in cases before the Court ») ; principe
qui trouve son origine dans l’article 14 du Pacte, dont les
termes, surtout si l’on tient compte à la fois des deux textes
officiels, ne permettent guère de douter que les différends d’un
caractère international y envisagés sont des différends entre
les Parties mêmes qui soumettent le litige à la Cour.

Il s'ensuit que, si le différend porté devant la Cour par le
compromis entre la France et l'État serbe-croate-slovéne devait
être considéré comme étant un différend entre le Gouvernement
du Royaume des Serbes, Croates et Slovènes et certains
porteurs des emprunts, une des conditions essentielles de la
procédure devant la Cour, savoir la qualité des Parties, ferait
défaut. :

A cet égard, il convient de rappeler ce que la Cour a dit à
plusieurs reprises et notamment dans ses Afrêts n® 2 et 13,
savoir qu'en prenant fait et cause pour ses ressortissants devant
une juridiction internationale, l’État fait valoir son propre
droit, le droit qu’il a de faire respecter en la personne de
ses ressortissants le droit international. Aussi, dans tous les
cas dont la Cour a eu antérieurement à connaître et dans les-
quels des intérêts privés étaient en jeu, la demande de l'État
18 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

se fondait-elle sur une prétendue violation d’un accord inter-
national. La contestation soumise 4 la Cour dans la présente
instance, au contraire, a pour seul objet l’existence et l'étendue
de certaines obligations que l’État serbe aurait contractées
envers les porteurs de certains emprunts; elle concerne donc
exclusivement des rapports entre l’État emprunteur et des
personnes privées, c’est-à-dire des rapports qui par eux-mêmes
sont du domaine du droit interne.

Mais il faut observer que la question de savoir si la manière
dont le Gouvernement serbe-croate-slovène effectue le service
de ses emprunts correspond aux engagements qu’il avait
contractés, ne forme plus seulement l’objet d’un différend entre
ledit Gouvernement et ses créanciers. Lorsque les porteurs des
emprunts serbes, estimant leurs droits méconnus, s’adressèrent
au Gouvernement français, celui-ci intervint en leur faveur
auprès du Gouvernement serbe-croate-slovène. Des négociations
diplomatiques s’ensuivirent ; quelles qu’aient été, par ailleurs,
ces négociations, il est constant que le Gouvernement serbe-
croate-slovène ne repoussa pas l'intervention du Gouvernement
francais, mais fit valoir que le service des emprunts était effec-
tué par lui en pleine conformité avec les obligations résultant
des contrats. Ce point de vue, cependant, ne fut pas partagé
par le Gouvernement de la République française. A partir de
ce moment, il y eut donc entre les deux Gouvernements une
divergence de vues qui, tout en étant au fond identique au
différend qui existait déjà entre le Gouvernement serbe-croate-
slovène et ses créanciers, s’en distingue; car elle sépare les
Gouvernements du Royaume des Serbes, Croates, Slovènes et de
la République française, ce dernier agissant dans l'exercice du
droit qu’il a de protéger ses nationaux. C’est cette divergence
de vues entre les deux Gouvernements, et non le différend
entre le Gouvernement serbe-croate-slovène et les porteurs
français des emprunts, que le compromis a soumis à la Cour.
L'affaire n'est donc pas seulement recevable en la forme; elle
a également pour objet un différend entre des Parties visées
“par l’article 14 du Pacte et l’article 34 du Statut.

I ne reste plus alors qu’à examiner si l'objet même du
différend soumis à la Cour, qui ne porte que sur des questions
de fait et de droit interne, empêche celle-ci de s’en occuper.
19 ARRÊT N° 14. — AFFAIRE DES EMPRUNTS SERBES

A un point de vue général, on doit reconnaître que la fonc-
tion propre de la Cour consiste à trancher des différends entre
États ou Membres de la Société des Nations sur la base du
droit international: l’article 38 du Statut contient une claire
indication dans ce sens.

Mais il ne serait guère exact de dire que seules des questions
de droit international peuvent être l’objet d’une décision de là
Cour. Il y a lieu de rappeler à cet égard que l'alinéa 2 de
l'article 36 du Statut prévoit la possibilité que les Etats recon-
naissent comme obligatoire la juridiction de la Cour sur les
différends d'ordre juridique ayant pour objet « la réalité de tout
fait qui, s’il était établi, constituerait la violation d’un engage-
ment international ». Et l’article 13 du Pacte mentionne les
différends susdits « parmi ceux qui sont généralement suscep-
tibles d’une solution arbitrale ou judiciaire». Il s’agit, entre
autres, évidemment de différends de pur fait, car les États
intéressés peuvent être d'accord sur ce que le fait à établir
constituerait la violation d’un engagement international ; point
n'est besoin d'ajouter que les faits dont la Cour doit constater
la réalité peuvent être de n'importe quelle nature.

En est-il autrement si le point en discussion entre deux
États est une question qui doit être résolue par application du
droit interne de tel ou tel pays? Il y a des cas — et la Cour
a déjà eu l’occasion de le relever dans son Arrêt n° 8 — dans
lesquels une juridiction internationale ne saurait être saisie
tant qu’il y a des instances ouvertes aux particuliers intéressés.
Mais, en dehors des cas de cette nature ou lorsque les deux
États sont d’accord pour s'adresser à la Cour, le devoir, pour
celle-ci, d'exercer sa juridiction ne saurait fléchir, faute d’une
disposition du Statut à cet égard, en raison de ce que le difié-
rend porte sur une question de droit interne plutôt que sur un
point de pur fait. La formule très large de l'alinéa premier de
l’article 36, qui vise spécialement les cas dans lesquels, comme
en l'espèce, la Cour est saisie par un compromis, vient à l'appui
de cette conclusion.
20 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

On ne saurait se prévaloir de l’article 38 du Statut pour
exclure la possibilité que la Cour s'occupe de différends qui
ne demandent pas l'application du droit international, du
moment où le Statut lui-même prévoit expressément cette
possibilité. Tout ce qu'on peut dire, c'est que les cas dans
lesquels Ia Cour appliquera Ie droit international seront sans
doute les plus fréquents, car c’est le droit international qui
règle les rapports entre les sujets à l'égard desquels la Cour
exerce sa juridiction.

D'une part, le différend soumis à la Cour est, ainsi qu’il
vient d’être exposé, une contestation entre la France et l’État
serbe-croate-slovène ; d’autre part, ce différend porte exclusive-
ment sur un rapport de droit interne existant entre l'État
serbe-croate-slovène comme emprunteur et les porteurs de
titres de certains emprunts serbes. Dans ces conditions, la
question se pose de savoir si des faits qui seraient de nature
à déterminer éventuellement les relations de droit international
entre les deux États pourront avoir également un effet sur
les relations de droit interne sur lesquelles la Cour, à la
demande de ces États, doit en l'espèce statuer. C’est ainsi que
le Gouvernement de l’État serbe-croate-slovène a voulu tirer
argument de certains actes du Gouvernement français relatifs
au service des emprunts serbes. La Cour ne peut pas baser sa
décision sur des faits qui sont en dehors des relations qui exis-
tent entre l’État emprunteur et les porteurs, car la question
qui lui est soumise est nettement limitée à ces relations ; elle
est même expressément présentée sous l'aspect d’une antithése
entre l’avis du Gouvernement serbe-croate-slovène, d’une part,
et l'avis des porteurs, d’autre part. La Cour ne doit et ne
peut donc s'occuper que d’un aspect particulier du problème
soulevé par l'intervention du Gouvernement français en faveur
des porteurs. Cela ne serait pas moins vrai même si le compro-
mis ne visait pas à son article 2 une autre phase éventuelle
de la procédure dans laquelle pourront entrer en jeu des consi-
dérations d'équité et de nécessité — considérations étrangères
aux relations de droit interne entre emprunteur et créancier.
at ARRET N° I4. — AFFAIRE DES EMPRUNTS SERBES

POINT DE DROIT.

_Les obligations. — Le libellé des titres des différentes émissions,
pour autant qu'il est pertinent aux questions posées, est le
suivant :

Emprunt de 1895.

« Emprunt 4 % amortissable
créé en vertu de la loi du 8/20 juillet 1895,
représenté par 710.584 obligations formant un capital nominal de
Francs 355.292.000 = R.M. 287.786.520 = Flor. autr.or 142.116.800,
remboursables en or, au pair, en 72 ans,
garanti par les revenus affectés par la loi à !’ Administration
autonome des Monopoles.

OBLIGATION
au*porteur de
CINQ CENTS FRANCS
Capital nominal
= R.M. 405 = Flor. autr. or 200. »

 

« Les obligations de cet emprunt rapporteront annuellement
4 % sur leur capital nominal et les intérêts en seront payés
semestriellement les 1/13 juillet de chaque année, contre remise
des coupons.

Le remboursement de cet emprunt aura lieu conformément
au tableau d'amortissement annexé aux obligations, dans
le délai de 72 ans, par voie de tirages semestriels à effectuer
les 1/13 avril et 1/13 octobre de chaque année.

Les obligations sorties au tirage seront remboursées à leur
valeur nominale, en or, à la première échéance de coupon
postérieure au tirage.

Les obligations et coupons du présent emprunt sont exempts de
tous impôts, taxes ou retenues, existants ou futurs en Serbie.

Le paiement des coupons échus et des obligations sorties
aura lieu, au choix des porteurs :

. à raison de 10 francs en or pour chaque coupon

à Belgrade | et de 500 francs-or pour chaque obligation. de
500 francs nominal,

: à raison de R.M. 8,10 en or pour chaque cou-

» Berlin pon et de R.M. 405 pour chaque obligation de
R.M. 405 nominal,

Ù à raison de 4 flor. autr. or pour chaque coupon

» Vienne et de 200 flor. autr. or pour chaque obligation

\ de 200 florins nominal,

» Paris \
22 ARRÊT N° 14. — AFFAIRE DES EMPRUNTS SERBES

auprès de tous les établissements et maisons de banque qui
seront désignés par le ministre des Finances du Royaume de
Serbie. »

#

 

Le texte français des obligations fait foi.

Les coupons non présentés à Vencaissement sont prescrits
après cinq ans et les obligations sorties après trente ans de
leur échéance.

Belgrade, le 1/13 août 1895. »
[Signé par le ministre des Finances de Serbie.]

Le coupon porte les indications suivantes :

« Emprunt 4 % amortissable.
COUPON
payable en or le
à Belgrade et à Paris, à raison ‘de frs. 10
» Berlin, à raison de R.M. 8,10 et
» Vienne, à raison de flor. autr. 4 or.»

Emprunt de 1902.

« Obligations 5 % des Monopoles

créées en vertu de la loi du 26 juillet/8 août 1902

dont extrait ci-contre
pour un montant de 60 millions de francs-or
représenté par
120.000 obligations de 500 francs-or
amortissable par voie de rachats au-dessous du pair, s’il y a lieu, ou
par tirages semestriels au pair, en cas contraire,

au moyen d’une dotation spéciale de 4 % du montant

nominal de l'emprunt.

Maximum de la durée de l’amortissement: 50 ans.

Annuité affectée au service de l'intérêt et de l’amortissement
de l’emprunt: 3.300.000 francs-or.

Cet emprunt est garanti à la fois par le Gouvernement royal serbe
et par l’Administration autonome des Monopoles
à, valoir sur ses excédents de recettes nettes disponibles après le
service des emprunts visés par la loi du 8/20 juillet 1895.
I lui est affecté une annuité de 3.300.000 francs-or,
. à verser mensuellement par l'Administration autonome des
Monopoles.
23 ARRÊT N° 14. — AFFAIRE DES EMPRUNTS SERBES

L’emprunt est en outre gagé par les recettes
des Chemins de fer avec droit d’hypothéque en premier rang sur
les lignes actuellement en exploitation,
le tout conformément à la loi du 26 juillet /8 août 1902
(art. IV) et à VObligation générale délivrée aux contractants
(dont des extraits sont reproduits ci-contre).

OBLIGATION 5 % AU PORTEUR
DE 500 FRANCS
N°
Le présent emprunt est émis exclusivement
en coupures unitaires.

 

INTÉRÊT.

Les obligations de cet emprunt rapportent annuellement 5 %
sur leur capital nominal. Les intérêts en sont payés trimestriel-
lement les 2/15 février, 2/15 mai, 2/15 août et 2/15 novembre
de chaque année contre remise des coupons correspondants.

AMORTISSEMENT.

 

Dans le cas où l'amortissement ne pourrait s’opérer par
rachats au-dessous du pair, les tirages au sort aüront lieu à
Belgrade les 2/15 mars et 2/15 septembre de chaque année,
et les obligations sorties seront remboursées en or au pair deux
mois après, soit les 2/15 mai et 2/15 novembre respectivement.
Le Gouvernement se réserve le droit de rembourser totale-
ment l'emprunt au pair, avec intérêts courus, 4 partir de
l’année 1908.

Les obligations et coupons du présent emprunt sont exempts de
tous impôts, taxes ou retenues, existants ou futurs en Serbie.

 

Le paiement des coupons échus aura lieu en or au-choix des
porteurs chez les établissements qui auront été désignés.

Par chaque obligation de 500 francs.

à Belgrade Fr. 6,25 c. le 2/15 février

= : de cha-
Paris \ » 6,25 le 2/15 mai
Bruxelles ( * 77500 de), 6,25 le 2/15 août année
Genève » 6,25 le2/15 novembre .

Fr. 25.— par an, contre remise des
———== coupons portant lesdites
échéances.
24 ARRÊT N° 14. — AFFAIRE DES EMPRUNTS SERBES

A Berlin Aux mêmes échéances,
Vienne dans les monnaies de ces villes respectivement,
Amsterdam au cours du change à vue sur Paris.

Le texte français des obligations fait foi.
Belgrade, le 23 août/5 septembre 1902.

Le ministre des Finances
du Roÿaume. de Serbie. »

Le coupon est ainsi conçu:
« Obligations 5 % des Monopoles.

| Coupon payable ¢ en or le.
à Belgrade, Paris, Bruxelles et Genève, à raison de Frs. 6 1253
à Berlin, Vienne et Amsterdam, au cours du change à vue
sur Paris. »

Emprunt de 1906.

« Emprunt 44 % or 1906
Créé en vertu de la loi du 14/27 décembre 1906, dont extrait
ci-contre
Pour un montant de 05 millions de francs-or
représenté par
190.000 obligations de 500 francs-or.

Amortissable par voie de rachats au-dessous du pair, s’il y a lieu,
ou, dans le cas contraire, par tirages semestriels au pair,
au moyen d’une dotation spéciale mentionnée plus bas.
Durée maxima: de l’amortissement : 50 ans.

Annuité affectée au service de l'intérêt et de l'amortissement du
présent emprunt :
4.800.000 francs.

Cet emprunt est garanti à la fois par le Gouvernement
royal serbe et par l’Administration autonome des Monopoles,
à valoir sur les excédents de recettes nettes disponibles après
le service des emprunts visés par les lois des 8/20 juillet 1895
et 26 juillet/8 août 1902, conformément a la loi du
14/27 décembre 1906. |

OBLIGATION DE > 300 FRANCS 44 %
AU PORTEUR.

 

| INTERET.
Les obligations de cet emprunt rapportent annuellement
4% sur leur capital nominal. Les intérêts en sont payés
25 ARRÊT No I4. — AFFAIRE DES EMPRUNTS SERBES

semestriellement, les 2/15 avril et 2/15 octobre de chaque
année, contre remise des coupons correspondants.

AMORTISSEMENT.

Dans le cas où l’amortissement ne pourrait s’opérer par
rachats au-dessous du pair, les tirages au sort auront lieu à
Belgrade, les 2/15 février et 2/15 août de:chaque année, et
les obligations sorties seront remboursées au pair deux mois
après, soit les 2/15 avril et 2/15 octobre respectivement.

 

Les obligations et coupons du présent emprunt sont exempts
à tout jamais de tous impôts et taxes présents ou futurs en
Serbie.

Le paiement des coupons échus et éventuellement des
obligations amorties aura lieu, au choix des porteurs, chez les
établissements qui auront été désignés :

à Belgrade . Par chaque obligation de 500 francs.
a Paris 5 raison de À 22 fr. 25 c. le 2/15 avril dechaque
à Bruxelles.( * T@S°P °°) rr fr. 28 c. le 2/15 octobre | année.
a Genéve

Soit: 22 fr. 50 c. par an, contre remise des

== coupons portant les dites
échéances ;

a Berlin: } aux mémes échéances, dans les monnaies de
a Vienne . ces villes, respectivement au cours du change
a Amsterdam | a vue sur Paris.

Le texte français des obligations fait foi.
Belgrade, le 14/27 décembre 1906.

Le ministre des Finances
du Royaume de Serbie. »

Le coupon est le suivant :

« Emprunt 44 % or 1906
Obligation N°....
Coupon payable le ....
à Belgrade, Paris, Bruxelles et Genève, à raison de II fr. 25 c.

à Berlin, Vienne, Amsterdam. au cours du change à vue sur
Paris.
26 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES
Emprunt de 1909.

« Emprunt 44 % or 1909
Créé en vertu de la loi du 15/28 décembre 1900,
dont extrait ci-contre,
Pour un montant de
150 millions de.francs-or
Représenté par |
300.000 obligations de 500 francs-or

Amortissable par voie de rachats au-dessous du pair,
ou par tirages semestriels si le prix est au pair ou au-dessus,
au moyen d’une dotation spéciale mentionnée plus bas.
Durée maxima de l'amortissement : 50 ans.

Annuité affectée au service de l'intérêt et de l’amortissement
du présent emprunt :
7.500.000 francs.

Cet emprunt a pour gage spécial les recettes nettes de
l'Administration autonome des Monopoles disponibles après le
service des emprunts visés par les lois des 8/20 juillet 1895,
26 juillet/8 août 1902 et 14/27 décembre 1906, conformément
à la loi du 15/28 décembre 1909. Dans le cas où ces recettes
ne seraient pas suffisantes pour couvrir l’annuité du présent
emprunt, le service intégral en sera assuré par les revenus
généraux du budget de l'Etat.

 

OBLIGATION DE 500 FRANCS 44 %
AU PORTEUR
N°

INTÉRÊT.

Les obligations de cet emprunt rapportent annuellement
44 % sur leur capital nominal. Les intérêts en sont payés
semestriellement, les Ig mai/i® juin et 18 novembre/
1er décembre de chaque année, contre remise des coupons

correspondants.
Les coupons semestriels sont payables :
A Belgrade |
A Paris . |
A Bruxelles en fr. 11,25 ;
A Genéve

A Berlin, Francfort-sur-Mein, Hambourg, St.-Pétersbourg,
Vienne et Amsterdam, dans les monnaies de ces villes,
27 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

respectivement, au cours du change à vue sur Paris, chez les
établissements qui auront été désignés pour faire le service
de l'emprunt.

AMORTISSEMENT.

Dans le cas où l'amortissement ne pourrait s’opérer par
rachats au-dessous du pair, les tirages au sort auront lieu a
Belgrade, les 19 mars/1® avril et 18 septembre/rer octobre
de chaque année, et les obligations sorties seront remboursées
- au pair deux mois après, soit les 19 mai/rer juin et 18 novem-
bre/rer décembre.

Les obligations et coupons du présent emprunt sont exempts
à tout jamais de tous impôts et taxes présents ou futurs en
Serbie.

Le texte français des obligations fait foi.
Belgrade, le 15/28 décembre 1909.

Le ministre des Finances
du Royaume de Serbie. »

Le coupon est ainsi conçu:

« Emprunt 44 % or 1909
Obligation n° ....
Coupon payable
le ....

à Belgrade, Paris, Bruxelles et Genève,
à raison de II fr. 25 c.; à Berlin,
Francfort-sur-Mein, Hambourg, Saint-
Pétersbourg, Vienne, Amsterdam, au
cours du change à vue sur Paris. »°

Emprunt de 1913.

« Emprunt 5 % or 1913
d'un montant nominal de
Deux cent cinquante millions de francs
Créé en vertu de la loi du 18/31 octobre 1913
= dont extrait ci-contre.
Cet emprunt est représenté par 500.000 obligations de
500. francs-or
Rapportant un intérêt annuel de 25 francs
Remboursables au pair par voie de tirages semestriels ou
par achats en Bourse au-dessous du pair.
Maximum de la durée de l'amortissement : Cinquante ans.
28 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

Annuité affectée au service de l'intérêt et de l’amortissement
de l'emprunt :
13.550.000 francs.

En dehors de l’engagement direct du Gouvernement royal
serbe, cet emprunt a pour gage spécial les recettes nettes de
l’Administration autonome des Monopoles, disponibles après
‘ le service des emprunts visés par les lois des 8/20 juillet 1895,
26 juillet/S août 1902, 14/27 décembre 1906 et 15/28 décembre
1909, conformément à la loi du 18/31 octobre 1913. L’emprunt
est en outre spécialement garanti, en première hypothèque, par
les bénéfices nets du Monopole de 1’Alcool, institué suivant la
loi du 3/15 août 1893 et géré par l'Administration autonome
des Monopoles.

Les obligations et coupons du présent emprunt sont exempts de
tous ‘impôts, taxes ou retenues existants ou futurs en Serbie.

 

OBLIGATIONS DE 500 FRANCS 5 %
AU PORTEUR.

INTÉRÊT.

Les obligations de cet emprunt rapportent annuellement 5%
sur leur capital nominal. Les intérêts en sont payés semestriel-
lement les 16 février/r®* mars et 19 août/rer septembre de
chaque année, contre remise des coupons correspondants.

AMORTISSEMENT.

Dans le cas où l'amortissement ne pourrait s’opérer par
achats au-dessous du pair, les tirages au sort auront lieu a
Belgrade, les 19 décembre/rer janvier et 18 juin/rer juillet de
chaque année, et les obligations sorties seront remboursées au
pair deux mois après, soit les 16 février /1°* mars et 19 août/
rer septembre respectivement.

Le. paiement des coupons échus aura lieu, au choix des
porteurs, chez les établissements qui auront été désignés:

 

 

 

A Belgrade \ Fr. 12,50 le 16 février/1T mars.

A Paris | à / » 12,50 le 19 août/rer septembre.

À Bruxelles raison dey 25.— par an, contre remise des

À Genève coupons portant lesdites
échéances.

Aux mêmes échéances, dans les monnaies de
“sces villes respectivement, au cours du change

5

a vue sur Paris.

A Berlin
A Vienne
29 ARRÊT N° T4. — AFFAIRE DES EMPRUNTS SERBES

Le texte français des obligations fait foi.

Belgrade, le 18/31 octobre 1913.

Le ministre des Finances
du Royaume de Serbie. »

Le coupon porte les indications suivantes :

« Emprunt 5 % or 1913
Obligation n° ....
Coupon payable le ....
A Belgrade, Paris, Bruxelles et Genève, à raison de 12 fr. 50 c.

A Berlin et à Vienne, au cours du change à vue sur Paris. »

Interprétation des clauses relatives au paiement. — La pre-
mière question soumise à la Cour a trait à l'interprétation
des contrats d'emprunt : il s’agit de savoir si des francs-or, ou
simplement des. francs français, ont été promis, et, dans le
premier cas, quelle est la signification de l'expression « franc-or ».

Les titres sont au porteur; ils énoncent les conditions du
paiement auquel chaque porteur a droit. L’examen des titres
montre que, dans tous les cas, il y avait promesse de paie-
ment en or ou francs-or. Ainsi, les titres de l'émission de 1895

portent la mention explicite :
« remboursable en or au pair en 72 ans ».
En outre:

« Le paiement des coupons échus et des obligations sorties
aura lieu, au choix des porteurs :

 

» Belgrade à raison de ro francs en or pour chaque coupon
ope gra et de 500 francs-or pour chaque obligation de
à Paris al -
500 francs nominal ;
à raison de R.M. 8,10 en or pour chaque cou-
à Berlin pon et de RM. 405 pour chaque obligation de
RM. 405 nominal ; |
\ à raison de 4 florins autrichiens or pour chaque
à Vienne | coupon et de 200 florins autrichiens or pour

chaque obligation de 200 florins nominal. »

Le coupon porte la mention « payable en or».
. 30 ARRÊT N° 14. —- AFFAIRE DES EMPRUNTS SERBES

Dans les titres de l'émission de 1902, les obligations sont
indiquées pour « un montant de 60 millions de francs-or, repré-
senté par 120.000 obligations de 500 francs-or ». Les titres sortis
au tirage doivent être remboursés « en or » et les coupons doi-
vent être payés « em or». Les titres de l'émission de 1906 sont
intitulés « Emprunt 44 % or » pour « un montant de 95 millions

_ de francs-or représenté par 190.000 obligations de 500 francs-or ».
De même, les titres de l'émission de I909 sont présentés
comme un « Emprunt 4} % or» pour «un montant de
150 millions de francs-or, représenté par 300.000 obligations de
500 francs-or ». Le libellé des titres de l'émission de 1013 est:
« Emprunt 5 % or », avec l'addition: « Cet emprunt est repré-
senté par 500.000 obligations de 500 francs-or. »

Pour chacune de ces émissions, les coupons ou bien prévoient
un paiement en or, comme c’est le cas de l’emprunt 1902, ou
bien portent la mention « Emprunt …… % or », comme dans
le cas des emprunts de 1906, 1909 et IO1I3.

Il a été allégué qu’il y a ambiguité parce que, dans d’autres
parties des titres, ou bien dans les documents qui ont précédé
les diverses émissions, il est fait mention de francs sans la
qualification or. À ce sujet, il suffit de dire que la mention de
francs en général ne peut être considérée comme affaiblissant la
clause expresse visant des francs-or. Conformément aux prin-
cipes élémentaires d'interprétation, les expressions spéciales
l’emportent sur les expressions générales. Le titre doit être
pris comme un tout, et ce n’est pas le prendre ainsi que de
mettre à l'écart les dispositions visant le franc-or.

Les titres eux-mêmes n'étant pas ambigus, il n’y a pas lieu
de faire appel aux documents préliminaires. Toutefois, si l’on
examine ces derniers, on constate qu’ils tendent à confirmer
l'accord pour les paiements en or.

L’emprunt de 1895 a fait l’objet d’un accord signé à Carls-
bad, entre les représentants du Gouvernement serbe et les
banques, accord qui contient la disposition suivante: « Le
paiement des coupons échéant et des obligations sorties se fait en
or »; et la loi serbe du 8/20 juillet 1895 qui a autorisé l’émis-
sion dispose comme suit:

« Le remboursement des coupons échus et des obliga-
tions sorties aux tirages s’effectuera en or, aux endroits:

désignés à cet effet au choix du porteur et en la monnaie
d’or des pays respectifs. »
31 ARRET N° I4. — AFFAIRE DES EMPRUNTS SERBES

Le libellé des titres de cette émission étant clair, il n’ést pas
nécessaire de recourir à des déductions tirées du fait qu'il
s'agissait d’un emprunt de conversion destiné à se substituer
à des obligations existantes, non plus que de fonder une con-
clusion quelconque sur les termes des deux notices qui sont
venues à la connaissance de la Cour et dont l’authenticité de
l’une a été mise en doute. Aussi bien, rien, dans les circons-
tances concomitantes ni dans les documents préliminaires, ne
peut être considéré comme contredisant ou affaiblissant les
clauses or des titres. Il n’est pas davantage nécessaire de
s'attacher à flargument selon lequel émission de titres à
_Londres, en livres veins. constituait une partie de l'émission
autorisée de 1895. L'émission de Londres — émission faite
dans une monnaie par excellence à étalon or et qui dénote
apparemment l'intention de conclure un «emprunt or » — ne se
prête certainement pas à des déductions contraires, mais, en
fait, elle peut être considérée comme une émission distincte, et
Yon peut exiger des porteurs français des titres de 1895 de s’en
tenir aux termes de leurs propres titres sans affaiblir en quoi
que ce soit la conclusion selon laquelle les termes de ces
titres constituent une promesse précise de francs-or.

Dans le cas de l'emprunt de 1902, la loi serbe d'autorisation
(26 juillet/8 août 902) prévoit une émission « de 60 millions
de francs en or». Le contrat passé entre le Gouvernement serbe
et les banquiers stipule également une émission d’un montant
de 60 millions de francs-or et dispose que le paiement de
l'intérêt sera effectué en francs-or à Belgrade, Paris, Bruxelles
et Genève. Le prospectus relatif à l'émission porte qu'il s’agit
de « 120.000 obligations de 500 francs-or ».

Pour l'émission de 1906, la loi serbe d'autorisation (14/27
décembre 1906) mentionne cette émission comme étant de
« 95 millions de francs en or» Le contrat passé avec les
banquiers porte que le Gouvernement serbe émettra des titres
pour un montant de 95 millions de francs-or, et que l'intérêt
sera payé en francs-or à Belgrade, Paris, Bruxelles et Genève.
Le prospectus décrit également l'émission comme étant de
« 190.000 obligations de 500 francs-or ».

Les documents qui ont précédé les émissions de 1909 et de
1913 contiennent des dispositions analogues. Aïnsi, bien que
32 ARRÊT N° 14. — AFFAIRE DES EMPRUNTS SERBES

l'énoncé des diverses émissions varie quelque peu, on doit.
conclure que, dans tous les.cas, il s’agit d’une promesse de
paiement en francs-or.

Signification de l'expression « francs-or ». — Il a été allégué
que la promesse de payer des francs-or, ou ce que l’on appelle
la « clause or », est dépourvue de pertinence juridique. On a
fait valoir qu’il n'existait pas de franc-or international ; que la
référence visait une monnaie et non pas de l’or marchandise ;
que cette mention doit être comprise comme ayant trait à la
monnaie française ; que l’unité monétaire française était d'argent
et qu’il n'existait pas de « franc-or » en tant qu’unité monétaire.
D'où l’on a conclu qu’en dépit des termes de l'engagement, la
promesse doit être interprétée comme étant une promesse de
payer en monnaie française. |

Étant donné, d’une part, qu’il est élémentaire de ne pas
rejeter comme superflus les termes d’un contrat qui qualifient
la promesse ; étant donné, d’autre part, qu’il est impossible
d'ignorer l'emploi positif du mot «or», la question est la
suivante : Quelle portée doit-on attribuer à cette expression ?
Il est admis que l'intention des Parties était de se protéger
contre les fluctuations du dinar serbe, et que, pour obtenir des
emprunts, il était nécessaire de prévoir par contrat un rem-
boursement en monnaie étrangère. Mais, en s’engageant ainsi,
les Parties ne se sont pas contentées de faire simplement usage
du mot « franc » ou de prévoir au contrat un paiement en
« francs français »; elles ont stipulé en « francs-or ». I] est:
tout a fait illogique de supposer que leur intention ait été de:
prévoir simplement un paiement en espèces or, ou pièces d'or,:
sans référence à un étalon de valeur. Traiter la clause or’
comme si elle indiquait une pure modalité de paiement sans
référence à un ‘étalon de valeur or serait, non pas Vinterpréter,
mais la détruire. |

En outre, l'énoncé des titres écarte une telle appréciation.
Ainsi, les titres de l'émission de 1895 prévoient le paiement du
principal et de l'intérêt, au choix des porteurs, non seulement
à Paris en francs-or, mais encore à Berlin au taux de R.M. 8,10
en or par coupon et de R.M. 405.— par obligation. Il n’exis-
tait pas de pièces d’or de la dénomination requise en vue de
ces paiements. Les titres de l'emprunt de 1902 prévoient pour
33 ‘ ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

l'intérêt trimestriel un paiement de francs 6,25; ceux des
emprunts 1906 et 1909 stipulent un intérêt semestriel de
francs 11,25; et ceux de l'emprunt 1913 prévoient un intérêt
semestriel de francs 12,50. Il s’agissait de paiements or, mais
il n’existait pas de pièces d’or de ces dénominations. Il est
évident que, en prévoyant des paiements or, les Parties visaient
non un paiement en piéces d’or, mais un paiement en or en
tant qu’étalon de valeur. C’est par cette méthode, naturelle-
ment, qu’elles devaient chercher 4 éviter, comme c’était mani-
festement leur intention, les conséquences de la fluctuation du
dinar serbe.

Il s’agit donc de savoir s’il existait un étalon de valeur que
Yon pourrait proprement désigner par le terme « franc-or ».
Pour l'emprunt de 1895, les paiements en francs-or devaient
être effectués à Belgrade et à Paris; et, pour les emprunts de
1902, 1906, 1909 et 1013, à Belgrade, Paris, Bruxelles et
Genève. Tant à Bruxelles et à Genève qu’à Paris, l'unité moné-
taire était le franc. Tandis qu’il n'existait pas de franc-or
international, le franc, dans chaque cas, ayant été défini par
la loi des pays respectifs, la notion de franc et de franc-or avait
néanmoins acquis un caractère international: en effet, trois pays
avaient adopté une unité monétaire semblable avec la même
définition de la pièce or de vingt francs en poids et en titre,
et cette unité avait fait le sujet de la Convention de l’Union
latine. Le « franc-or » constituait donc un étalon de valeur
bien connu, auquel on pouvait à juste titre se référer dans
des contrats d'emprunt lorsque l’on désirait prévoir, pour le
remboursement, une base saine et stable.

Mais si, par conséquent, le « franc-or » était un étalon de
valeur internationalement reconnue, sa définition n’en doit pas
moins être recherchée dans les lois nationales. La définition
initiale du franc-or, qui est la définition française et qui fut
ultérieurement adoptée par la Belgique et la Suisse, ainsi que
par la Convention de l’Union latine, figure dans la loi du
17 germinal an XI. Cette loi dispose comme suit :

« Cinq grammes d'argent, au titre de neuf dixièmes de
fin, constitue l'unité monétaire, qui conserve le nom de
franc.
34. ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

Titre Ie, — De la fabrication des monnaies.

Article 6. — Il sera fabriqué des pièces d’or de vingt
francs et de quarante francs.

Article 7. — Leur titre est fixé à neuf dixièmes de fin
et un dixième d’alliage.

Article 8. — Les pièces de vingt francs seront à la
taille de cent cinquante-cinq pièces au kilogramme, et les
pièces de quarante francs à celle de soixante-dix-sept et
demie. »

Conformément à cette définition, adoptée et reconnue par
d'autres pays comme il a été indiqué plus haut, le franc-or,
à l'époque des émissions dont il s’agit, était la vingtième partie
d’une pièce d’or pesant 6,45161 grammes au titre de 900/1000.
C'est ce même franc-or, de poids et titre ainsi imposés par la
loi, qui se trouve stipulé notamment dans l’article 262 du
Traité de Versailles, dans l’article 214 du Traité de Saint-
Germain et dans l’article 197 du Traité de Trianon.

La conclusion est que c’est là l’étalon de valeur or auquel
se référaient les contrats d'emprunt.

Cet étalon de valeur ayant été adopté par les Parties, on ne
saurait alléguer qu’il ne s'applique pas au paiement parce que
la dépréciation de la monnaie française n’était pas ou, ainsi
que l’on a insisté, ne pouvait même être prévue à l’époque de
- la conclusion des contrats. Il ne s’agit pas de ce que les Parties
ont effectivement prévu ou pu prévoir, mais bien des moyens
qu'elles ont choisis pour se protéger. Afin de garantir le rembour-
sement des emprunts, elles ont stipulé un paiement en valeur
or se référant à un étalon reconnu, comme il a été indiqué.
plus haut. |

Les clauses prévoyant le paiement sur certaines places au cours
du change à vue sur Paris. — Les titres des emprunts de 1902,
1906, 1909 et 1913 prévoient non seulement le paiement de —
l'intérêt en francs-or à Belgrade, Paris, Bruxelles et Genève,
mais encore le paiement sur d’autres places indiquées, dans
la monnaie respective desdites places, « au cours du change à
. vue sty Paris ». Pour les emprunts de 1902 et 1906, cette
35 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

clause vise Berlin, Vienne et Amsterdam; pour celui de 1900,
Berlin, Francfort-sur-le-Mein, Hambourg, Saint-Pétersbourg,
Vienne et Amsterdam; et, pour celui de 1913, Berlin et Vienne.
Ces stipulations, allégue-t-on, indiquent que l’engagement avait
trait au paiement du nombre de francs indiqué, au cours du
change à vue sur Paris a la date d’échéance du paiement, et,
partant, que le paiement devait étre effectué sur la base de
francs français, ou de francs-papier français, quelle que pat en
être la valeur à l’époque. Mais la clause vise un paiement en
or qui, ainsi qu'on l’a dit, doit être considéré comme un paie-
ment en valeur or, se rapportant à l’étalon de valeur or à
l'époque des emprunts. La simple disposition prévoyant le
paiement sur les places indiquées au cours du change à vue
sur Paris ne peut modifier le montant dû: elle doit, en effet,
être interprétée à la lumière de la stipulation principale, qui
vise le paiement d’une valeur or. L'objet de cette disposition
est évidemment, non pas de changer le montant dont le paie-
ment a été convenu, mais de mettre, selon les usages bancaires,
l'équivalent de ce montant à la disposition du porteur, en la
monnaie étrangère des places indiquées. Le montant du paie-
ment convenu une fois fixé, un simple calcul permet de déter-
miner la somme équivalente en la monnaie étrangère desdites
places. L’on en revient donc à la question de savoir quels sont
les termes de l’accord. Celui-ci stipulait non pas simplement le
paiement de la somme convenue en francs français ou en
francs-papier, mais en francs-or, et comme l'on visait par là
un étalon de valeur or bien connu, c’est par référence à cet
étalon que le montant des francs à payer doit être calculé.

L'intention était évidemment de permettre au porteur de
percevoir la même somme, que celle-ci fût payée à Belgrade,
Paris, Bruxelles ou Genève. Tel était le résultat que l’on se
proposait en stipulant en francs-or, lesquels se rapportaient à
un même étalon de valeur or qui existait alors sur ces places.
C'était ce montant et non un autre que le porteur devait
toucher sur les autres places dont le franc n’était pas la mon-
naie, et la disposition relative au calcul du cours du change
à vue sur Paris avait pour but de simplifier les choses, mais
n'était évidemment pas destinée à procurer au porteur une
somme supérieure ou inférieure à celle qu’il aurait le droit de
36 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

toucher à Bruxelles ou à Genève. Le franc-or se référant à un
étalon uniforme, le calcul au cours du change sur Paris devait
fournir la somme voulue avec un écart très petit — ou même
sans écart — par comparaison avec Bruxelles et Genève.

La conclusion à laquelle la Cour est ainsi arrivée n’est point
affectée par l'absence, pendant des périodes plus ou moins
prolongées, de cotations d'espèces de francs en or, ou d’un
franc à la parité de l’or, comme il en existait au moment où
les emprunts furent émis ; car la valeur or peut. toujours être
établie, soit par comparaison avec le cours de la monnaie d’un
pays où la monnaie d’or est effectivement en circulation, soit
par comparaison avec le prix de l’or marchandise. La valeur
or une fois établie, c’est son équivalent en monnaie ayant
cours actuellement qui constitue le montant qui sera payable a
Belgrade, Paris, Bruxelles et Genève et sur les autres places
énumérées dans les titres, dans la monnaie locale au cours du

x

change 4 vue sur Paris.

N

Paiements à Genève. — Au sujet des clauses relatives au
paiement, pour les emprunts de 1902, 1906, 1909 et 1913, il
convient d'observer également que les porteurs français, comme
les autres, ont droit à se faire payer l'intérêt des obligations à
Genève sur la base de la valeur du franc-or. I] n’est prévu
aucune distinction fondée sur la nationalité du porteur. A
Genève, la valeur du franc-or s'est maintenue, et aucune ques-
tion n’a surgi entre les Parties du fait d’une mesure législative
suisse postérieure à la conclusion des contrats d'emprunt serbes.

Option des porteurs pour les titres de l'emprunt 1895. — A la.
lumière de l'interprétation des clauses stipulant le paiement
en or, les dispositions particulières des titres de l'emprunt de
1895 conférant au porteur une option de paiement à Belgrade,
Paris, Berlin et Vienne, ne soulèvent aucune difficulté. Quelle
que soit leur nationalité, les porteurs ont droit au paiement
de leurs coupons échus ainsi que des titres sortis au tirage,
conformément aux termes du contrat, qui sont dépourvus
d’ambiguité. Sur chaque place désignée, la somme à laquelle
a droit le porteur est distinctement spécifiée. A Belgrade et à.
Paris, ce montant est de dix francs-or pour chaque coupon échu
37 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

et de 500 francs-or pour chaque titre de 500 francs sorti au
tirage ; à Berlin, il est calculé au taux de 8,r0 R.M. en or
par coupon et de 405 R.M. par titre de 405 R.M.; et à Vienne,
au taux de quatre florins d’or par coupon et de 200 florins
d'or par obligation de 200 florins. Les Parties n’ayant pas
discuté si les changements intervenus dans les législations
monétaires allemande et autrichienne ont eu un effet et, le cas
échéant, lequel, sur les paiements 4 faire en marks-or et en
florins-or, la Cour n’a pas à s’occuper de cette question.

Aucune. partie des titres de l'emprunt de 1895 ne prévoit
lé paiement à Genève. D'autre part, les titres de la tranche
qui a fait l’objet du contrat de 1897, titres qui furent émis
à Londres, portent une mention spéciale, aux termes de laquelle
ils sont également payables à Londres et ‘en livres sterling.
Seuls, les porteurs des titres appartenant à cette tranche,
laquelle doit être considérée à cette fin comme une émission
spéciale, ont droit au bénéfice de la mention dont il s’agit et
qui ne se trouve pas sur les titres n’appartenant pas à cette
tranche.

L'exécution des contrats d’empruni.—Il apparaît qu'avant
la guerre, le paiement à Paris du coupon de tous ces titres,
ainsi que du principal des obligations sorties au tirage, a
été effectué selon la méthode ordinaire, c’est-à-dire en billets
de banque, au débit des comptes du Gouvernement serbe
dans des. banques déterminées. Au cours de cette période,
la parité de la monnaie française avec Vor s’est maintenue,
et le mode de paiement n'était pas incompatible avec le
droit que possédaient les porteurs de percevoir un paiement
sur la base du franc-or. Durant la guerre, le même usage
se poursuivit pour les paiements effectués à Paris, mais ce
fait n'a guère d'importance, car, pendant cette période et
jusqu'aux environs de l’année 1919, il semble qu'il n'y ait
eu qu'un faible écart entre la valeur de la monnaie française
et la base or, si l’on se réfère au dollar-or; mais, durant
la période qui suivit, la monnaie française subit une dépré-
ciation importante par rapport à sa valeur or antérieure, et
finalement, en vertu de la loi du 25 juin 1928, le franc fran-
38 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

çais fut stabilisé sur la base de l'or approximativement au
cinquiéme de Ja valeur du franc-or existant avant la guerre.
Durant cette période de .dépréciation, les paiements effectués
sur les emprunts serbes dont il s’agit continuèrent à être
effectués en francs-papier français.

Cette manière d'agir des Parties, savoir l'acceptation par
les porteurs de francs-papier dépréciés, est invoquée sous deux
rapports distincts. On allègue en premier lieu que ce mode
d'exécution du contrat devrait être considéré comme ayant
une influence déterminante pour établir quelle était l'intention
des Parties, et cela conformément au principe bien connu
qui s'applique aux accords ambigus. En se fondant sur ce
principe, on fait valoir que l'intention des Parties n'avait
pas été de prévoir dans les contrats d'emprunt un paiement
en francs-or. Mais les contrats d'emprunt ne sont pas ambi-
gus sur ce point. Ils sont clairs et précis On ne saurait
invoquer le fait que des francs-or n’ont pas été versés pour
démontrer que des francs-or n'ont pas été promis. Si l’on
doit tenir compte de la manière d'agir ultérieure des Parties,
c'est, non pas pour vérifier quels étaient les termes des contrats
d'emprunt, mais bien pour rechercher si les Parties, par leur
attitude, ont modifié ou affaibli leurs droits.,

A ce dernier point de vue, l’on a tenté d’appliquer le prin-
cipe connu en droit anglo-saxon sous le nom d’« estoppel ».
L’argument développé par le Gouvernement de l’État serbe-
croate-slovène à è

x

cet effet amène la Cour à examiner les circon-
stances. Le compromis soumettant Vaffaire à la Cour a été signé
au mois d’avril 1928, mais il semble que, longtemps aupara-
vant, la question ait fait l’objet de négociations diplomatiques
entre les deux Gouvernements, et la période qui peut présenter
de Vimportance au sujet de l’attitude des porteurs français
est comprise entre 1019 environ et 1925 environ. Au nom
des porteurs, on fait valoir que ceux-ci étaient en grand
nombre, qu'il leur fallait du temps pour s'entendre en. vue
d'une action concertée; qu’il leur fallait intéresser le Gouver-
nement français à leur cause; que ce dernier devait examiner
l'affaire et décider s’il entrerait en négociations diplomatiques
au nom des porteurs, et que le délai, qui, vu les rouages
de l'activité gouvernementale, n’est pas extraordinaire, ne

x

devrait pas conduire à dénier des droits autrement établis.
39 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES.

Ce raisonnement n'est pas. sans. fondement et, lorsque l’on
examine les conditions requises en vue d'établir la perte d’un
droit en vertu du principe de l’« estoppel », il est très clair
que l'application de ce principe à l'espèce manque de base.
Les porteurs n’ont pas fait de déclaration claire et non équivo-
que. sur laquelle l’État débiteur pût à bon droit se fonder et
‘se soit fondé. L'État débiteur n’a pas modifié sa position.
La dette serbe reste telle qu’elle avait été contractée à l’ori-
gine. La seule mesure prise par l’État débiteur a été de payer
une somme inférieure à celle qui était due aux termes des
contrats d'emprunt. Il n'apparaît même pas que les porteurs
eussent pu effectivement faire valoir leurs droits plus tôt
qu'ils ne l'ont fait; encore moins existe-t-il un motif pour
conclure que les porteurs ont délibérément renoncé à ces droits.
On peut également observer que le contrat entre emprunteur
et prêteur est incorporé dans des titres au porteur qui
donnent à ce dernier le droit de réclamer, en vertu de sa.
seule situation de porteur, tous les droits énoncés dans le
titre.

On fait valoir aussi que, pendant la période de déprécia-
tion monétaire, les Gouvernements britannique et français
ont avancé à l'État débiteur les sommes nécessaires en vue
de faire face aux paiements venant à échéance du fait des
titres, et que ces sommes, payables à Paris, ont été calculées
en francs français dépréciés. Mais il est évident que cette
manière d’agir ne saurait être considérée comme affectant les
droits des porteurs. On a allégué aussi, apparemment à titre
de considération morale, que les titres ont fait l’objet de
spéculations et que les souscripteurs primitifs ont déjà subi
leurs pertes. Il n’a pas été démontré dans quelle mesure cette
assertion est exacte ; mais il s’agit là d’un point dont la Cour
ne peut s’occuper lorsqu'elle traite, conformément aux dispo-
sitions du compromis, d’une question de droit. Ainsi qu’il
en avait le droit, le Gouvernement français a pris en mains
la cause de ses ressortissants, et les questions juridiques sou-
mises au jugement de la Cour par les deux États en vertu du
compromis ne dépendent pas de semblables opérations de bourse.

Force majeure. — On ne saurait prétendre que la guerre elle-
même, quelque graves qu’aient été ses conséquences économiques,
40 ARRET N° I4. — AFFAIRE DES EMPRUNTS SERBES

ait juridiquement affecté les obligations nées des contrats
conclus entre le Gouvernement serbe et les porteurs fran-
çais. Les bouleversements économiques provoqués par la guerre
n’ont pas libéré l'État débiteur, bien qu’ils puissent comporter
des considérations. d'équité qui, sans doute, seront examinées
comme il convient lors des négociations et — le cas échéant —
de la sentence arbitrale prévues à l'article II du compromis.
On prétend que, sous l’application du régime du’ cours forcé
en France, instauré par la loi du 5 août 1014, le paiement en
francs-or, c’est-à-dire en espèces, est devenu impossible. Mais,
si les contrats d'emprunt sont considérés comme se référant
au franc-or en tant qu'étalon de valeur, le paiement d'un
montant équivalent de francs calculé sur cette base pouvait
encore être effectué. Ainsi, lorsque le Traité de Versailles est
entré en vigueur, on aurait pu dire que les « francs-or »
tels que les stipulait l’article 262, savoir du poids et du titre
légalement établis au 1° janvier 1914, étaient désormais impos-
sibles à obtenir et n’ont pu l'être depuis en tant que pièces
d'or. Mais l’on né saurait guère prétendre que, pour ce motif,
l’obligation prévue par le Traité était remplie parce qu’elle
était impossible à exécuter. Le Traité de Versailles est un
traité entre États, et, dans la présente affaire, il s’agit de
contrats d'emprunt conclus entre un État et des personnes
ou prêteurs privés. Mais, si l’on examine la question comme
s'agissant non de la source ou base de l'obligation primitive,
mais bien de l'impossibilité d'exécution, il apparaît tout aussi
impossible de se procurer des « francs-or » tels qu'ils sont
stipulés à l’article 262 du Traité de Versailles que d’obtenir
des francs-or de la nature de ceux qu’exigent les contrats
d'emprunt serbes.

- La loi applicable. — Avant ainsi établi le sens que, d’après
une saine interprétation, il faut attribuer au libellé des titres,
la Cour procédera à l'examen des thèses subsidiaires du Gou-
vernement serbe-croate-slovène, selon lesquelles les obligations
contractées seraient soumises à la loi française, laquelle s’oppo-
serait à la validité d’une clause de payer en or ou de payer
à la valeur de l’or, du moins pour autant que le paiement
devrait être fait en argent français et en France.
41 ARRET N° I4. —- AFFAIRE DES EMPRUNTS SERBES

En ce qui concerne la question de savoir si c’est la loi
française qui régit les obligations contractuelles de l'espèce,
la Cour fait observer ce qui suit:

Tout contrat qui n’est pas un contrat entre des États en
tant que sujets du droit international a son fondement dans
une loi nationale. La question de savoir quelle est cette loi
fait l’objet de la partie du droit qu'aujourd'hui on désigne le
plus souvent sous le nom de droit international privé ou de
théorie du conflit des lois. Les règles en peuvent être communes
à plusieurs États et même être établies par des conventions
internationales ou des coutumes, et dans ce dernier cas avoir
le caractère d’un vrai droit international, régissant les rapports
entre des États. Mais, à part cela, il y a lieu de considérer
que lesdites règles font partie du droit interne.

La Cour, saisie d’un différend impliquant la question de
savoir quelle est la loi qui régit les obligations contractuelles
dont il s'agit, ne saurait déterminer cette loi qu’en s'inspirant
de la nature même de ces obligations et des circonstances qui
ont accompagné leur création, sauf à tenir compte également
de la volonté exprimée ou présumée des Parties. C’est d’ail-
leurs ce que semblent devoir faire aussi les tribunaux natio-
naux en l'absence de règles du droit national relatives à la
solution des conflits de loi.

Avant de procéder à ladite détermination, il y a cependant
lieu de rappeler qu'il se peut que la loi qui pourrait être
jugée, par la Cour, applicable aux obligations de l’espèce,
soit, sur un territoire déterminé, tenue en échec par une loi
nationale de ce territoire, loi d’ordre public et d’application
inéluctable bien que le contrat ait été conclu sous le régime
d'une loi étrangère.

D'autre part, il y a lieu de remarquer que, même abstrac- -
tion faite de règles d’ordre public, il est bien possible que ce
ne soit pas la même loi qui régisse l'obligation sous tous les
rapports. La distinction qui semble s'imposer pour les besoins
de l'affaire est notamment celle entre la substance de la dette
et certaines modalités de son paiement. |
42 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

C’est la loi régissant les obligations à l’époque où elles ont
été contractées qu’il faut d’abord déterminer. De l’avis de la
Cour, cette loi est la loi serbe et non la loi française, du
moins en ce qui regarde la substance de la dette et la validité
de la clause qui la définit.

Tl s’agit d'emprunts contractés par l’État serbe en vertu
de lois spéciales qui en fixent les conditions. Ces lois sont
invoquées dans les titres, et de ce fait la validité des obliga-
tions inscrites auxdits titres est incontestable en droit serbe.
Les titres sont des titres au porteur signés à Belgrade par
des représentants du Gouvernement serbe. Il résulte de la
nature même des titres au porteur qu'au regard de tous les
porteurs, la substance de la dette est nécessairement la même,
et que la personne du porteur et la place où il a acquis son
titre sont sans importance. Seule la personne de l’emprunteur
est fixée ; c’est dans l'espèce un État souverain, qui ne peut
être présumé avoir soumis la substance de sa dette et la vali-
dité des engagements pris par lui à ce sujet, à une loi autre
que sa loi propre.

Toutefois, VÉtat serbe aurait pu vouloir soumettre ses
emprunts à une autre loi, soit en général, soit sous certains
rapports ; si cela était prouvé, rien ne pourrait s'y opposer.
Dans l'espèce, cependant, il n’y a pas de disposition expresse
à cet effet. La question est donc de savoir si, du contenu du
titre ou d’autres circonstances opposables aux porteurs, il y a
lieu de conclure que l'État serbe a voulu soumettre les
emprunts dont il s’agit, soit en général, soit sous certains rap-
ports, à la loi française, — la seule dont, au cours des débats,
il ait été question.

Le Gouvernement serbe a, à ce sujet, invoqué plusieurs
circonstances qui, cependant, après examen, ne justifient pas
la conclusion qu’il en tire et, en tout état de cause, ne sont
pas opposables aux porteurs. Il en est ainsi en ce qui concerne
différentes dispositions qui se trouvent dans les contrats avec
les banques, par exemple celle relative à la cotation des titres
à la Bourse de Paris comme cause éventuelle de la résiliation
du contrat, cette disposition s’expliquant par l'importance

NS

attachée à la cotation à Paris au point de vue de l'écoulement
43 ARRÊT N° I4, — AFFAIRE DES EMPRUNTS SERBES

des titres; on a d’ailleurs prévu la cotation également aux
bourses d’autres pays. Il en est encore de même quant aux
dispositions concernant la concentration dans une banque à
Paris des sommes nécessaires pour le service des intérêts et
des amortissements, dispositions qui, d’ailleurs, ne regardent
que les emprunts 1902, 1906 et 1913, tandis que, pour l'em-
prunt de 1805, la remise de fonds pour le service devait se
faire aussi à Berlin et à Vienne, et, pour l’emprunt de 1900,
également à une banque à Berlin. Telle est, enfin, la situation
pour ce qui est de la disposition qui se trouve dans un des
contrats, et selon laquelle l’État serbe, pour les notifications à
faire au sujet du contrat, élit domicile à la Légation de Serbie:
à Paris. Il est évident que toutes ces stipulations ne disent
rien en ce qui concerne l’applicabilité de la loi française aux
emprunts auxquels elles se réfèrent. Pour autant qu'il s’agit
des lieux où les contrats avec les banques ont été conclus —
circonstance, d’ailleurs, sur laquelle le Gouvernement serbe-
croate-slovène ne semble pas vouloir s'appuyer —, ils sont,
pour l'emprunt de 1895, Carlsbad et Paris; pour les emprunts
de 1902 et 1909, Paris; pour l'emprunt de 1906, Genève; et
pour l’emprunt de 1913, Belgrade. Et les banques n'ont pas
été toutes des banques françaises. À l'accord de Carlsbad en
juin x895 ont pris part, outre quelques banques françaises,
aussi des banques de Berlin et de Vienne; au contrat. de Paris,
en avril 1896, une banque de Vienne ; au contrat de Paris, en
juin 1897, des banques anglaises; au contrat de Paris, en
septembre 1902, des banques de Berlin et de Vienne; au
contrat de Genève, en novembre 1906, une banque franco-suisse ;
et au contrat de Paris, en novembre 1909, des banques de
Berlin et de Francfort.

L'émission non plus n’a pas été faite exclusivement en France, à
en juger d’après les prospectus qui ont été produits. Le pros-
pectus pour l'emprunt de 1906 indique que la souscription
aura lieu aussi en Suisse; pour l'emprunt de 1909, il a été
produit deux prospectus, dont l’un ‘indique que la souscription
se fera aussi à Genève, et l’autre, rédigé en allemand, qu’elle
aura lieu en différentes villes d'Allemagne ; le prospectus de
l'emprunt de 1913 indique en outre Genève et Belgrade comme
places de souscription, autres que Paris et les places de
province françaises. Pour l'emprunt de 1902, le prospectus
44 ARRÊT N° 14. — AFFAIRE DES EMPRUNTS SERBES

produit n'indique pas les places ot la souscription aura lieu ;
pour l'emprunt de 1895, la Cour ne possède que celui (en
anglais) qui se réfère à la tranche spéciale émise à Londres,
et des « notices » de 1896 et 1902 qui ne mentionnent pas les
places de souscription. Mais, cet emprunt étant un emprunt
de conversion d’emprunts antérieurs, on peut présumer qué
l'émission a eu lieu dans les pays ot ces emprunts antérieurs
avaient été émis, et notamment aussi à Berlin et à Vienne.

En somme, la Cour constate qu’il n’y a pas pour les emprunts
serbes en question de circonstances qui permettent d'établir
que, dans l'intention de l’État emprunteur et d’une manière
obligatoire pour les porteurs, les obligations contractées aient
été soumises à la loi française, soit en général, soit en ce qui
concerne la substance de la dette et la validité des stipula-
tions y afférentes. .

Mais la constatation du fait que les engagements pris ne
prévoient pas une soumission volontaire à la loi française, en
ce qui concerne la substance de la dette, n'exclut pas que la
monnaie dans laquelle le paiement doit ou peut être fait en.
France dépende de la loi française. En effet, c’est un principe
généralement reconnu que tout État a le droit de déterminer
lui-même ses monnaies. L'application des lois de cet État ne
soulève pas de difficultés tant qu'elle n’affecte pas la substance
de la dette à payer et qu’elle n'entre pas en conflit avec la.
loi qui régit ladite dette. Or, en l'espèce, il n’y a pas lieu
d'envisager cette éventualité, car la thèse du Gouvernement
serbe-croate-slovène, selon laquelle la loi française empécherait
d’exécuter la stipulation or, telle qu’elle a été interprétée :
ci-dessus, ne paraît pas justifiée.

A l'appui de sa thèse, le Gouvernement serbe-croate-slovène
invoque notamment les textes législatifs français suivants :. :

La loi de germinal an XI déjà citée ci-dessus.

L’article 1895 du Code civil, ainsi conçu :

« L'obligation qui résulte d'un prêt en argent, n'est
toujours que de la somme numérique énoncée au contrat.
Sil y a eu augmentation ou diminution d’espèces avant.
l’époque du paiement, le débiteur doit rendre la somme
45 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

numérique prêtée, et ne doit rendre que cette somme
dans les espèces ayant cours au moment du paiement. »

L'article 475, paragraphe ri, du Code pénal, ainsi conçu:

«Seront punis d'amende, depuis 6 francs jusqu’à ro francs
inclusivement....

11° Ceux qui auraient refusé de recevoir les espèces et
monnaies nationales, non fausses ni altérées, selon la valeur
pour laquelle elles ont cours... »

La loi du 12 août 1870 :

« Article premier. — A partir du jour de la promulga-
tion de la présente loi, les billets de la Banque de France
seront reçus comme monnaie légale par les caisses publiques
et les particuliers. »

La loi du 5 août 1914:

« Article 3. — Jusqu'à ce qu'il en soit disposé autre-
ment par une loi, la Banque de France et la Banque de
l’Algérie sont dispensées de l'obligation de rembourser leurs
billets en espèces. »

La loi du 12 février 1016:

« Article unique. — En temps de guerre, toute personne
convaincue d'avoir acheté, vendu ou cédé, d’avoir tenté ou
proposé d’acheter, de vendre ou de céder des espèces et
monnaies nationales, à un prix dépassant leur valeur
légale, ou moyennant une prime quelconque, sera condam-
née à une peine de six jours à six mois d'emprisonnement
et à une amende de cent francs à cinq mille francs ou à
l’une de ces deux peines seulement.

La confiscation des espèces et monnaies nationales sera
obligatoirement prononcée à l'encontre des délinquants
au profit de l'assistance publique.

L'article 463 du Code pénal est applicable au délit
prévu par la présente loi; la loi de sursis n’est applicable
que pour la prison. ». |

A côté de ces textes, le Gouvernement serbe-croate-slovéne
s'est appuyé sur un grand nombre d'opinions émises par des
auteurs français’ et aussi sur certaines décisions judiciaires
qui, selon lui, démontreraient que, d’après une correcte
46 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

interprétation juridique, le cours légal des billets de banque,
quand s’y joint la dispense de rembourser les billets en espèces
(cours forcé), obligerait tout débiteur à accepter comme juste
paiement d’une dette en francs français, conformément à leur
valeur nominale, les billets de banque non remboursables,
et rendrait inefficace ou nulle, du moins en France, toute
stipulation qui comporterait une distinction entre ces billets
et les monnaies métalliques. | |

D'autre part, d’après le Gouvernement français, cette inter-
prétation ne serait pas juste et serait contraire à la jurispru-
dence établie par la Cour de cassation et autres tribunaux
français depuis 1920. Il a, lui aussi, cité nombre d'auteurs
et de décisions judiciaires, et a conclu à ce que, par ladite
jurisprudence, il est maintenant définitivement établi que, bien
que toute stipulation or soit nulle quand elle concerne une
transaction intérieure, il n'en est pas ainsi quand il s’agit
de contrats internationaux, même si le paiement doit inter-
venir en France. Et il a insisté sur ce que, si c’est le droit
français qui doit être appliqué, il doit l'être tel qu'il est
interprété par les tribunaux.

La Cour, amenée en cette occurrence à se prononcer sur
le sens et la portée d’une loi nationale, fait observer ce qui
suit :'Il ne serait pas conforme à la tâche pour laquelle elle
a été établie, et il ne correspondrait pas non plus aux prin-
cipes gouvernant sa composition, qu'elle dût se livrer elle-même
à une interprétation personnelle d’un droit national, sans tenir
compte de la jurisprudence, en courant ainsi le risque de se
mettre en contradiction avec l'interprétation que la plus haute
juridiction nationale aurait sanctionnée et qui, dans ses résultats,
lui paraîtrait raisonnable. Il serait particulièrement délicat
de le faire la: où il s’agit d’ordre public — notion dont la
définition dans un pays déterminé dépend dans une large
mesure de l'opinion qui prévaut à chaque moment dans ce
pays même — et quand les textes ne se prononcent pas
directement sur la question dont il s’agit. Ce sont les lois
françaises, telles qu’elles sont appliquées en France, qui
constituent en réalité le droit français, et si celui-ci ne s'oppose
pas à .ce que, en France, l’acquittement de l'obligation ait
lieu conformément aux clauses stipulées, il est sans importance
47 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

que le texte des lois puisse se prêter à une interprétation .
différente. | :

Dans ces conditions, la Cour se borne à constater . que,
d’après les informations qui lui ont été fournies par les Parties,
la jurisprudence, après quelques oscillations, s’est maintenant
fixée dans le sens indiqué par le Gouvernement français, et
que, partant, rien ne s'oppose en France à ce que le créancier
puisse, en l’espèce, exiger la valeur or stipulée.

Il y a lieu, cependant, d'ajouter que depuis la conclusion
du compromis en mars 1928, il a été promulgué en France,
le 25 juin 1928, une nouvelle loi monétaire qui, dans son
article premier, abroge l’article 3 de la loi du 5-août 1914 sur
le cours forcé et qui, dans son article 2, contient la disposition
suivante :

« Le franc, unité monétaire française, est constitué par
65,5 milligrammes d’or au titre de neuf cents millièmes de
fin.

La présente définition n’est pas applicable aux paiements
interhationaux qui, antérieurement à la promulgation de la
présente loi, ont pu valablement être stipulés en francs-or. »

Cette loi remplace pour l'avenir la législation antérieure ;
le régime du cours forcé une fois abrogé, aucun empêchement
du chef de ce régime n’existera plus, en sorte que la réduc-
tion de la valeur métallique du franc, d’après sa nouvelle
définition, au cinquième environ dé son taux primitif, ne frap-
pera pas les paiements entraînés par les emprunts serbes
litigieux et qui sont sans aucun doute des paiements inter--
nationaux.

x * ‘

En formulant, dans le dispositif, le résultat auquel la Cour
est arrivée, relativement aux questions qui lui ont été soumises,
la Cour a estimé devoir s’en tenir aussi prés que possible aux
termes employés par les Parties elles-mêmes dans le compromis.
La raison pour laquelle la Cour a omis la formule qui, dans
l’article premier, alinéa 6), du compromis, vise en termes géné-
raux la thèse des porteurs français, est que les conclusions des
Mémoire et Contre-Mémoire français ne répètent pas cette formule;
celle-ci ne paraît d’ailleurs rien contenir qui ne soit ensuite exprimé
48 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

avec plus de précision dans les alinéas 1° et 2° du même article
et qui ne soit reproduit dans les conclusions françaises.

Aussi bien, la Cour estime cependant devoir préciser que,
s’il est question de s'acquitter en francs-or, cela doit s'entendre
conformément à l'interprétation ci-dessus donnée, en ce sens
que, si le franc ayant cours légal sur la place prévue pour le
paiement n'a pas la valeur du franc-or telle qu’elle est définie
par le présent arrêt, le paiement doit être effectué par un
nombre de francs dont la valeur correspond à la valeur des

francs-or dus.
PAR CES MOTIFS,

La Cour,

statuant contradictoirement,
par neuf voix contre trois,
décide et juge:

I) Qu'en ce qui concerne l'emprunt serbe 4% 1895, les
porteurs de titres de cet emprunt ont, quelle que soit leur
nationalité, le droit d’obtenir, à leur libre choix, le paiement
du montant nominal de leurs coupons échus mais impayés,

x 2

et de ceux à échoir, ainsi que de leurs titres sortis aux tira-
ges mais non remboursés et de ceux à sortir à Paris, Berlin,
Vienne et Belgrade, dans la monnaie ayant cours sur l’une

de ces places ;

2) Qu'en ce qui concerne les emprunts serbes 4% 1895,

5% 1902, 44 % 1906, 44 % 1909 et 5 % 1913, les porteurs de
ces titres ont le droit d'obtenir le paiement du montant nominal
de leurs coupons échus mais impayés et de ceux à échoir,
ainsi que de leurs titres sortis au tirage mais non remboursés
et de ceux à sortir, en francs-or, pour l'emprunt 1895, sur
les places de Belgrade et de Paris, et pour les emprunts 1902,
1906, 1909 et 1913, sur les places de Belgrade, Paris, Bruxelles
et Genève, ou à la contre-valeur dudit montant au change
du jour dans la monnaie locale à Berlin et Vienne, pour
l'emprunt 1913, et à Berlin, Vienne et Amsterdam, pour les

emprunts 1902, 1906 et 1900.
49 ARRÊT N° I4. — AFFAIRE DES EMPRUNTS SERBES

3) Que la valeur du franc-or sera déterminée entre les
Parties, pour les paiements ci-dessus, comme équivalant à
celle d’un poids d’or correspondant à la vingtième partie
d'une pièce d’or pesant 6 grammes 45161 au titre de 900/1000

de fin.

Le présent arrêt ayant été rédigé en français et en anglais,
c'est le texte français qui fait foi.

Fait au Palais de la Paix, à La Haye, le douze juillet mil neuf
cent vingt-neuf, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
aux agents du Gouvernement de la République française et
du Gouvernement du Royaume des Serbes, Croates et Slovènes
respectivement.

Le Président :
(Signé) D. ANZILOTTI.

Le Greffier :
(Signé) À. HaMMARSKJOLD.

MM. de Bustamante et Pessôa, juges, et M. Novacovitch,
juge ad hoc, déclarant ne pas pouvoir se rallier à l’arrêt rendu
par la Cour et se prévalant du droit que leur confère l’article 57
du Statut, ont joint audit arrêt les exposés suivants de leur

opinion individuelle.
(Paraphé) D. A.

(Paraphé) À. H.
